Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Claims 1, 6-7, 9-10, 13, 15-16, 18, 20-28, 32 and 34 are all the claims.
2.	Claims 1 and 13 have been amended, and claims 2, 3, 5, and 11 have been canceled in the Reply of 7/26/2022.
3.	The preliminary amendment to the specification of 6/2/2020 is entered.

Election/Restrictions
4.	Applicant's election with traverse of Group I in the reply filed on 7/26/2022 is acknowledged.  The traversal is on the ground(s) that Groups I-II have common physical properties in using said anti-PDL1/ anti-CD47 bispecific antibody. Thus, they share several requisite special technical features that are not present in the prior art and therefore possess unity of invention.  
This is not found persuasive because the bispecific antibody comprising the binding region against PD-L1 for the sequences of SEQ ID NOS: 2 and 6 correspond to atezolizumab and the binding region against CD47 for the sequences of SEQ ID NOS: 10 and 12 correspond to AB6.12. As set forth under the 103 rejection below, the claimed bispecific antibody is obvious in view of the cited prior art references. 
The requirement is still deemed proper and is therefore made FINAL.
5.	Claims 32 and 34 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 7/26/2022.
6.	Claims 1, 6-7, 9-10, 13, 15-16, 18, and 20-28 are all the claims under examination.

Information Disclosure Statement
7.	The IDS’ of 6/2/2020, 9/2/2021 and 7/26/2022 have been considered and entered. The initialed and dated 1449 forms are attached.

Objections
Specification
8.	The disclosure is objected to because of the following informalities:
a) The use of the term, e.g., Alexa Fluor, Sepharose, ATCC, AKTA, TSKgel, Phusion, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Appropriate correction is required.
b) The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. See p. 30. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
c) The specification contains amino acid sequences > 4 amino acids in length and which pursuant to 37 CFR 1.821-1.825 are required to identified by sequence identifier. E.g., see p. 16.

Claim Objections
9.	Claims 1, 6-7, 9-10, 13, 15-16, 18, and 20-28 are objected to because of the following informalities:  
a) Claims 1, 6-7, 9-10, 13, 15-16, 18, and 20-28 are drawn to the bispecific antibody having the VH/VL domain sequences having inherent binding to human PD-L1 and VH/VL domain sequences having inherent binding to against human CD47. However, none of the claims indicate the PD-L1 nor CD47 antigens being human.
b) Claim 6 is improper for the species “a heavy chain variable region fragment VHH of a heavy chain antibody.” Applicants have amended generic claim 1 to recite the specific VH domains for each of the first and second binding domains, SEQ ID NO: 6 and 12, respectively, and neither of which are VHH domains.  
c) Claim 13 is unclear and confusing because it requires the first and/or second antigen binding regions (otherwise VH/VL domains) to further comprise the light and heavy chain constant regions for each of the sequence combinations of SEQ ID NO 4 and 8 or 4 and 14. This means the bispecific antibody of generic Claim 1 would effectively comprise four constant regions, where the bispecific antibody in Claim 1 already comprises a first and a second Fc domain. Clarification is requested.
d) Claims 23 and 26 recite improper Markush like language by reciting “selected from…” and absent the proper punctuation between the last and penultimate species. Proper language is “selected from… a mammalian breast cell, and a somatic cell.”
e) Claims 23 and 26 recite improper punctuation which varies between a coma and a semi-colon between each of the species. One or the other but not both is preferred for consistency in the claim language.
f) Claim 25 contains a typographical error and should recite “the reduced proteins” instead of “thereduced proteins.”
g) Claims 27-28 recite improper Markush language for “selected from the group consisting of…or” and absent the proper punctuation between the last and penultimate species. Proper language is “selected from the group consisting of…and.”
h) Claim 27 contains a typographical error and should recite “and” between elements 1) and 2).
Appropriate correction is required.

Claim Rejections - 35 USC § 112, second paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

10.	Claims 23 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
In the present instance, claims 23 and 26 recite, e.g., the broad recitation Escherichia coli, and the claims also recite Escherichia coli BL21, BL21(DE3), Rosetta, Origami modified from Escherichia coli which is the narrower statement of the range/limitation. 
In the present instance, claims 23 and 26 recite, e.g., the broad recitation a yeast, and the claims also recite Pichia, Saccharomyces cerevisiae, Kluyveromyces lactis, Hansenula polymorpha modified from a yeast. 
In the present instance, claims 23 and 26 recite, e.g., the broad recitation hamster ovary cell, and the claims also recite CHO or CHO-S, CHO-dhfr-, CHO/DG44, ExpiCHO modified from CHO cell. 
In the present instance, claims 23 and 26 recite, e.g., the broad recitation human embryonic kidney cell, and the claims also recite HEK293 or HEK293T, HEK293F, HEK293E modified from HEK293 cell.
In the present instance, claims 23 and 26 recite, e.g., the broad recitation an insect cell, and the claims also recite High5, SF9 cell modified from an insect cell`. 
The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 112, fourth paragraph
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

11.	Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 9 depends from amended Claim 1 which recites the sequences of SEQ ID NOs: 2, 6, 10 and 12, and none of which are similar. In other words, all of the sequences are different and therefore Claim 9 is not further limiting.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
12.	Claim(s) 1, 6-7, 9, 15-16, 18, 20, 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zymeworks (CN15/409,456 (English language translation of 15/409,456 (IDS 6/2/2020) in view of Xu et al (US 20210162061; 16/645064; priority to 9/7/2017) as evidenced by Liu et al (MABS VOL. 10, NO. 2, 315–324 (2018)).
	The bispecific antibody comprising the anti-PD-L1 VH and VL domain from Atezolizumab and the anti-CD47 VH and VL from Ab6.12 and further comprising knobs in holes in the heterodimeric Fc domains is prima facie obvious over Zymeworks in view of Xu.
	Zymeworks teaches heterodimeric bispecific antibodies comprising a heterodimer Fc region, wherein the heterodimer Fc region comprises a variant CH3 domain comprising amino acid mutations to promote heterodimer formation with increased stability, wherein the variant CH3 domain has a melting temperature (Tm) of about 70.degree. C. or greater and the heterodimer Fc region has a purity greater than about 90%, or the heterodimer Fc region has a purity of about 95% or greater or the heterodimer Fc region has a purity of about 98% or greater.
	Zymeworks teaches bispecific antibodies with antigen targets for cytotoxic T lymphocytes and tumor antigens and combining different antigen specificities and increased avidity to provide better binding properties is the basis of bispecific therapeutic design.
	Zymeworks teaches host cells for expressing the bispecific proteins [0245].
	Xu teaches making and using bispecific antibodies [0042, 0077] comprising anti-PD-L1 antibodies such as Atezolizumab [0060, 0108] and provide the sequence information for the VH/VL CDR1-3 [0112 and 0207] and anti-CD47 antibodies such as AB6.12 and antibody sequences [0214]. Xu teaches the nucleic acids encoding the Atezolizumab and the AB6.12.
	The motivation to combine the Atezolizumab and AB6.12 is an important nexus as evidenced by Liu who teaches CD47 and PD-L1 antagonistic molecules synergize to control B16F10 tumor growth and extend survival in vivo,21 and the combination of anti-human PD-L1 highaffinity consensus (HAC) and anti-CD47 antibody trended towards increasing survival in the DLD-1 xenograft model more than monotherapy.19 Together, these findings suggested that the combination of the CD47-targeting immunotherapy and anti-PD-L1 antibody may be essential in subsequent immunotherapy to boost the host’s antitumor response by activation of macrophages and restoration of effector T cell functions. See p. 316, Col. 1, ¶2. Accordingly, the instant claims are not only enabled by the full disclosure of the sequences for each antigen binding domain, but the heterodimeric structures for the Fc regions in order to provide stable pairing. The claims are prima facie obvious.
Conclusion
13.	No claims are allowed.
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883. The examiner can normally be reached Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LYNN ANNE BRISTOL
Primary Examiner
Art Unit 1643



/LYNN A BRISTOL/Primary Examiner, Art Unit 1643